BALEY, Judge.
Both counsel for the defendant and for the State have examined the exceptions contained in the record and are unable to find any prejudicial error.
We have also given careful examination to the record and conclude that defendant had a fair trial. The charges against him were properly consolidated for trial as the acts constituting the offenses were connected as a continuing transaction. See G.S. 15-152. The State’s evidence was strong and convincing and amply sufficient to support the guilty verdicts. The charge *213of the court was impartial and comprehensive. Sentences imposed upon conviction were within statutory limits.
No error.
Judges Hedrick and Vaughn concur.